                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

TROY CRANDALL WIMBERLEY,            *
                                    *
      Plaintiff,                    *
                                    *
vs.                                 *    CIVIL ACTION NO. 17-00558-B
                                    *
NANCY A. BERRYHILL,                 *
Acting Commissioner of Social       *
Security,                           *
                                    *
      Defendant.                    *

                                 ORDER

      Plaintiff Troy Crandall Wimberley (hereinafter “Plaintiff”)

seeks judicial review of a final decision of the Commissioner of

Social Security denying his claim for a period of disability,

disability insurance benefits, and supplemental security income

under Titles II and XVI of the Social Security Act, 42 U.S.C. §§

401, et seq., and 1381, et seq.      On October 23, 2018, the parties

consented to have the undersigned conduct any and all proceedings

in this case.      (Doc. 16).   Thus, the action was referred to the

undersigned to conduct all proceedings and order the entry of

judgment in accordance with 28 U.S.C. § 636(c) and Federal Rule of

Civil Procedure 73.    (Doc. 17).   Upon careful consideration of the

administrative record and the memoranda of the parties, it is

hereby ORDERED that the decision of the Commissioner be AFFIRMED.
I.     Procedural History1

       Plaintiff protectively filed his application for benefits on

March 26, 2015.        (Doc. 10-5 at 2).          Subsequently, he filed an

application for benefits on March 30, 2015, alleging disability

beginning February 7, 2014, based on lower back and neck disorders

and spina bifida.          (Id. at 4, 8; Doc. 10-6 at 15).             Plaintiff’s

application was denied and upon timely request, he was granted an

administrative hearing before Administrative Law Judge Ben E.

Sheely (hereinafter “ALJ”) on November 22, 2016.                  (Doc. 10-2 at

41; Doc. 10-4 at 2).         Plaintiff, who was represented by counsel,

appeared by video from Evergreen, Alabama at the hearing and

provided testimony related to his claims.               (Doc. 10-2 at 12, 44-

59).    A vocational expert (“VE”) also appeared at the hearing and

provided testimony.         (Id. at 59-62).      On February 9, 2017, the ALJ

issued an unfavorable decision finding that Plaintiff is not

disabled.       (Id. at 9).      The Appeals Council denied Plaintiff’s

request for review on October 24, 2017.               (Id. at 2).      Therefore,

the    ALJ’s    decision    dated    February    9,   2017,   became    the   final

decision of the Commissioner.           (Id.).

       Having    exhausted     his    administrative      remedies,     Plaintiff

timely filed the present civil action.                (Doc. 1).   Oral argument




1    The Court’s citations to the transcript in this order refer
to the pagination assigned in CM/ECF.


                                         2
was conducted on November 27, 2018, and the parties agree that

this case is now ripe for judicial review and is properly before

this Court pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).

II.   Issues on Appeal

         1. Whether the ALJ reversibly erred by failing
            to weigh all the medical evidence of record
            and failing to state the particular weight
            he gave different medical opinions and the
            reasons therefor?

         2. Whether the ALJ erred in failing to develop
            a full and fair record by ordering a
            consultative orthopedic examination?

         3. Whether the ALJ erred by failing to adequately
            evaluate Plaintiff’s subjective complaints
            of pain?

III. Factual Background

      Plaintiff was born on September 9, 1971, and was forty-five

years of age at the time of his administrative hearing on November

22, 2016.    (Doc. 10-2 at 44; Doc. 10-5 at 8).    Plaintiff has a

tenth or eleventh grade education and can read and write.     (Doc.

10-2 at 44; Doc. 10-6 at 16).    Plaintiff last worked from 2010 to

February 2014 at Walmart, first in the garden center, then in

sporting goods, and finally in security.      (Doc. 10-2 at 45-46;

Doc. 10-6 at 5, 33).     Plaintiff was terminated from that job due

to poor job performance, which he attributed to his physical

condition.   (Doc. 10-2 at 47; Doc. 10-6 at 15).    Prior to that,

Plaintiff prepared concrete pipes from 2006 to 2008 and worked as

a wood stacker at a sawmill from 2005 to 2006.    (Doc. 10-2 at 46-


                                  3
47; Doc. 10-6 at 33).       From 1999 to 2005, Plaintiff worked as a

barge crane and forklift operator.     (Doc. 10-2 at 47; Doc. 10-6 at

33).

       At his hearing, Plaintiff testified he is no longer able to

perform his security job because of pain in his lower back, neck,

and legs.    (Doc. 10-2 at 47).   His medical treatment for neck and

lower back problems has consisted of taking medications, physical

therapy, and multiple injections.      (Id. at 48-50; Doc. 10-7 at 46,

50, 60, 64).     Plaintiff also reported headaches, which have been

treated with medication, including Topamax and Trokendi.        (Doc.

10-2 at 58; Doc. 10-7 at 128).

IV.    Standard of Review

       In reviewing claims brought under the Act, this Court’s role

is a limited one.     The Court’s review is limited to determining

(1) whether the decision of the Commissioner is supported by

substantial evidence and (2) whether the correct legal standards

were applied.2    Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir.

1990).      A court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner.

Sewell v. Bowen, 792 F.2d 1065, 1067 (11th Cir. 1986).            The

Commissioner’s findings of fact must be affirmed if they are based


2    This Court’s review of the Commissioner’s application of
legal principles is plenary. Walker v. Bowen, 826 F.2d 996, 999
(11th Cir. 1987).


                                   4
upon substantial evidence.     Brown v. Sullivan, 921 F.2d 1233, 1235

(11th Cir. 1991).     “Substantial evidence is more than a scintilla,

but less than a preponderance” and consists of “such relevant

evidence as a reasonable person would accept as adequate to support

a conclusion.”   Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983).   In determining whether substantial evidence exists,

a reviewing court must consider the record as a whole, taking into

account    evidence    both   favorable       and      unfavorable    to   the

Commissioner’s decision. Chester v. Bowen, 792 F.2d 129, 131 (11th

Cir. 1986) (per curiam); Short v. Apfel, 1999 U.S. Dist. LEXIS

10163, at *4 (S.D. Ala. June 14, 1999).

V.   Statutory and Regulatory Framework

     An individual who applies for Social Security disability

benefits must prove his or her disability.          20 C.F.R. §§ 404.1512,

416.912.   Disability is defined as the “inability to engage in any

substantial   gainful     activity       by   reason     of   any    medically

determinable physical or mental impairment which can be expected

to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months[.]”               42 U.S.C.

§ 423(d)(1)(A); see also 20 C.F.R. §§ 404.1505(a), 416.905(a).

The Social Security regulations provide a five-step sequential

evaluation process for determining whether a claimant has proven

his or her disability.     See 20 C.F.R. §§ 404.1520, 416.920.

     The claimant must first prove that he or she is not engaged


                                     5
in substantial gainful activity. Carpenter v. Comm’r of Soc. Sec.,

614 F. App’x 482, 486 (11th Cir. 2015) (per curiam).       The second

step requires the claimant to prove that he or she has a severe

impairment or combination of impairments.      Id.   If, at the third

step, the claimant proves that the impairment or combination of

impairments meets or equals a listed impairment, then the claimant

is automatically found disabled regardless of age, education, or

work experience.    Id.   If the claimant cannot prevail at the third

step, the ALJ must determine the claimant’s residual functional

capacity (“RFC”) before proceeding to step four. Id. A claimant’s

RFC is an assessment, based on all relevant medical and other

evidence, of a claimant’s remaining ability to work despite his or

her impairments.     Lewis v. Callahan, 125 F.3d 1436, 1440 (llth

Cir. 1997).   Once a claimant’s RFC is determined, the evaluation

proceeds to the fourth step, where the claimant must prove an

inability to perform his or her past relevant work.        Carpenter,

614 F. App’x at 486.

     If a claimant meets his or her burden at the fourth step, it

then becomes the Commissioner’s burden to prove at the fifth step

that the claimant is capable of engaging in another kind of

substantial gainful employment which exists in significant numbers

in the national economy, given the claimant’s RFC, age, education,

and work history.   Sryock v. Heckler, 764 F.2d 834, 836 (11th Cir.

1985) (per curiam). If the Commissioner can demonstrate that there


                                   6
are such jobs the claimant can perform, the burden then shifts

back to the claimant to prove his or her inability to perform those

jobs in order to be found disabled.        Hale v. Bowen, 831 F.2d 1007,

1011 (11th Cir. 1987) (citing Francis v. Heckler, 749 F.2d 1562,

1564 (11th Cir. 1985)).

VI.    The ALJ’s Findings

       In the case sub judice, the ALJ found that Plaintiff has the

severe impairments of degenerative disc disease and degenerative

joint disease.      (Doc. 10-2 at 14).          The ALJ also found that

Plaintiff’s headaches are non-severe because they cause no more

than a minimal limitation in Plaintiff’s ability to perform basic

work activities.     (Id. at 14-15).      The ALJ found that Plaintiff’s

impairments, when considered individually and in combination, do

not meet or medically equal any of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),

404.1525, 404.1526, 416.920(d), 416.925, and 416.926).               (Id. at

15).   The ALJ further found that Plaintiff has the RFC to perform

light work as defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b),

with    the    following    additional    limitations:      Plaintiff    can

occasionally    climb   ramps   and   stairs,    balance,   stoop,    kneel,

crouch, and crawl, and he can never climb ladders, ropes, or

scaffolds.     (Id.).   The ALJ concluded that Plaintiff is able to

perform his past relevant work as a security guard, cashier, and

barge crane operator, and that there are also other jobs in the


                                      7
national economy that he is able to perform, such as airline

security representative and poultry dresser.       (Id. at 18-19).

Thus, the ALJ found that Plaintiff is not disabled.    (Id. at 19).

VII. Discussion

          A. The ALJ properly weighed and discussed the
             medical evidence of record, and substantial
             evidence supports the ALJ’s Residual
             Functional Capacity for a range of light
             work with the stated restrictions.

     Plaintiff argues that the ALJ failed to properly weigh all

the medical evidence of record and to state with particularity the

weight he gave to different medical opinions provided in this case

and the reasons therefor.      (Doc. 12 at 6).    The Commissioner

counters that Plaintiff’s arguments fail because he has not shown

that the ALJ’s findings as to his functional limitations were not

supported by substantial evidence.   (Doc. 13 at 5).    Based on a

careful review of the record, the Court finds that Plaintiff’s

arguments are without merit.

     1.   Medical Evidence.

     The record reflects that on November 10, 2014, Plaintiff

presented for treatment to his family medicine physician, Dr.

Charles M. Eddins, M.D.   (Doc. 10-7 at 18).     Plaintiff reported

neck pain and low back pain and radiating symptoms.     (Id.).   On

November 17, 2014, Dr. Eddins noted that Plaintiff’s lumbosacral

spine x-rays showed severe degenerative changes at L5-S1, while

his cervical spine x-rays were within normal limits.   (Id. at 17).


                                 8
Dr.    Eddins    referred      Plaintiff       to    William    J.    Bose,   M.D.,   an

orthopedist, who saw Plaintiff on two occasions.                      (See id. at 10-

13, 17).       Dr. Bose sent Plaintiff for cervical and lumbar spine

MRIs on December 10, 2014.             (Id. at 13).            Plaintiff’s cervical

spine   MRI     was   negative, while          his    lumbar    spine   MRI    revealed

discogenic disease at L5-S1 including a small central broad-based

protrusion, and left asymmetric bulging laterally encroaching on

the exiting L5 nerve root, as well as mild facet arthropathy.                       (Id.

at     5-6).          Dr.     Bose   assessed         Plaintiff       with     cervical

pain/cervicalgia, lumbar degenerative disc disease, and occipital

neuralgia and recommended referral to a neurologist for work up

and treatment of occipital neuralgia.                  (Id. at 10-11).

       On January 6, 2015, Plaintiff was examined by Donald R. Tyler,

M.D.,    a    neurosurgeon      at   Coastal        Neurological      Institute,      for

complaints of neck pain, bilateral arm pain, bilateral arm and

hand numbness, low back pain, and left leg pain and numbness.                       (Id.

at    37).      Dr.   Tyler    diagnosed       Plaintiff       with   low    back   pain,

cervicalgia, and lumbar and cervical degenerative disc disease.

(Id. at 40).

       At Dr. Tyler’s request, Plaintiff first presented to Jonathan

C. Rainer, M.D. at Coastal Neurological Institute on January 14,

2015.        (Id. at 52).        This was the beginning of a treatment

relationship that would involve frequent visits and last more than

a year.      At the initial visit, Dr. Rainer diagnosed Plaintiff with


                                           9
myalgia/arthromyalgia/myositis,             cervicalgia,     lumbar      spine

degenerative disc disease, unspecified musculoskeletal disorder of

the neck, and low back pain.          (Id. at 56).   Dr. Rainer prescribed

Gabapentin and Tizanidine and noted there were no surgical plans.

(Id.).     He    recommended    an     epidural    steroid   injection     for

Plaintiff’s     lumbar   pain 3 and    physical   therapy    and   medication

changes for Plaintiff’s “myofascial cervical symptoms and facet

generated pain[.]” (Id.). In March 2015, after Plaintiff reported

continuing lower back and neck pain with radicular symptoms, Dr.

Rainer recommended a right occipital block4 and ordered physical

therapy.   (Id. at 42, 45-46).        The next month, Plaintiff told Dr.

Rainer that his right occipital block had provided partial relief

for a few days before his radicular cervical spine pain returned.

(Id. at 70).

     Plaintiff had MRIs of the lumbar spine, cervical spine, and

brain done on May 20, 2015.      (Id. at 86-89).      The lumbar spine MRI




3    Plaintiff underwent right L5-S1 lumbar interlaminar epidural
steroid injections on January 20, 2015, March 3, 2015, and February
25, 2016, a bilateral L5-S1 transforaminal epidural injection on
August 4, 2015, and a caudal epidural steroid injection on
September 10, 2015.     (Doc. 10-7 at 42, 47, 108, 129, 136).
Plaintiff typically reported partial and temporary pain relief
from these injections. (See id. at 42, 47, 103, 119).
4    Plaintiff underwent a right occipital block on April 1, 2015.
(Doc. 10-7 at 70). He also had medial branch blocks on the left
at C4-C6 and on the right at C2-C4 performed on May 7, 2015 and on
February 25, 2016. (Id. at 65, 137).


                                       10
showed Grade 1 retrolisthesis at L5 on S1 and a right paracentral

disc osteophyte complex with facet arthropathy and mild bilateral

neuroforaminal stenosis.        (Id. at 87).          The MRI of the cervical

spine showed no acute findings, but the brain MRI showed minimal

pansinusitis and scattered foci of increased intensity on FLAIR

within the white matter including the centrum semiovale, which was

noted to be “nonspecific but can be seen with migraines[.]”5                  (Id.

at 89).

     On July 1, 2015, Plaintiff returned to Dr. Rainer and reported

neck pain radiating to the right shoulder and anterior bicep and

headaches.    (Id. at 60).          He also reported that his medications

were helping to make his pain tolerable.              (Id.).   Plaintiff showed

positive impingement signs in his right shoulder and a positive

Speed’s test on the right, but Dr. Rainer noted “[t]here were

certainly    no   pathology    on    his   2014     MRI   indicative    of   neural

impingement.”      (Id. at 63-64).            Dr. Rainer performed a right

subacromial       bursa     injection         for     Plaintiff’s       “shoulder

impingement/biceps        tendinitis,”       from   which   Plaintiff    reported




5    On July 29, 2015, Dr. Rainer reviewed the May 2015 MRI images.
(Id. at 130). He noted that the cervical spine was “essentially
unchanged from 2014 MRI.” (Id.). He found the new lumbar MRI
significant for mild L4-L5 and L5-S1 facet arthropathy with severe
L5-S1 disc degeneration including foraminal stenosis bilaterally
and noted that Plaintiff’s other lumbar discs appeared in good
condition, his alignment was normal, and there was no evidence of
fracture. (Id.).


                                        11
temporary forty percent relief.       (Id. at 64, 130).

     On July 17, 2015, Plaintiff saw neurology resident Jordan

Combs, M.D. at the University of South Alabama Hospital with a

chief complaint of chronic back pain.            (Id. at 90).        Dr. Combs’

physical examination of Plaintiff showed normal gait, decreased

range of motion of the bilateral upper and lower extremities, and

reproducible numbness with crossing of legs.               (Id. at 91).       Dr.

Combs referred Plaintiff to neurosurgery for possible surgical

management or epidural block.        (Id.).

     On September 3, 2015, Plaintiff presented to neurosurgeon

Anthony M.   Martino,    M.D.   at   the   University      of   South     Alabama

Department of Neurosurgery for evaluation of his lower back, neck,

and shoulder pain.       (Id. at 94).         Dr. Martino’s neurological

examination of Plaintiff was normal.          (Id. at 94-95).       Dr. Martino

reviewed Plaintiff’s recent MRIs and noted that the cervical MRI

was stable and the lumbar MRI revealed degenerative changes but

“no significant evidence of nerve root compression.”               (Id. at 95).

Dr. Martino recommended physical therapy and stated that no further

neurosurgical intervention was recommended, as Plaintiff “is not

a surgical candidate.”     (Id.).

     After   reviewing   Plaintiff’s       May      2015   MRIs,    Dr.    Rainer

referred Plaintiff to neurologist Charles S. Markle, M.D. at

Coastal   Neurological   Institute     for    his    headache      and   cervical

complaints, because they “may all stem from migraine.”                    (Id. at


                                     12
130, 134).   Plaintiff first saw Dr. Markle on August 7, 2015.                        (Id.

at 124).     He reported having headaches for eight months with

associated dizziness, visual aura, and photophobia.                       (Id.).      Dr.

Markle noted that Plaintiff’s brain MRI “did show some white matter

changes consistent with migraine or ischemic changes.”                      (Id.).      He

prescribed medication for Plaintiff’s headaches and recommended

that Plaintiff quit smoking.              (Id. at 128).       In a follow-up visit

twelve days later, Plaintiff reported having less headaches with

the Topamax but getting a “brief ‘sharp pain’ in the head” every

time he took the medication. (Id. at 114). Dr. Markle changed

Plaintiff’s headache medication to Trokendi 50 mg.                       (Id. at 118).

     On October         1,   2015,   Plaintiff      told     Dr.   Markle      that    his

headaches were less severe and less frequent with Trokendi.                           (Id.

at 98).    Dr. Markle stated that “last time [Plaintiff] seemed to

have some hand numbness but he really denies that now.”                          (Id.).

Dr. Markle increased Plaintiff’s dosage of Trokendi to 100 mg

daily.     (Id.    at    102).       In   January    2016,     Plaintiff       reported

radiating neck and lower back pain and headaches to Dr. Rainer.

(Id. at 138).       However, he also reported getting relief from

injections   and    medications,          which   “allow[ed]       him    to   function

daily[,]” and Dr. Rainer noted that Plaintiff’s medications were

helping “to a significant degree[.]”                (Id.).

     Thereafter, the record reflects that Plaintiff visited Dr.

Eddins for a check-up on May 30, 2016.                 (Doc. 10-8 at 19).             Dr.


                                           13
Eddins’ notes reflect that he had not seen Plaintiff since 2014.

(Id.).       He     assessed    Plaintiff     with    abdominal     pain,

gastroesophageal reflux disease, and weight loss, which Plaintiff

attributed to being more active and “working on his diet.”         (Id.).6

     2.    The ALJ’s Findings.

     The   ALJ    amply   summarized    Plaintiff’s   relevant    clinical

examination findings.     Examinations of Plaintiff performed during

the dates of treatment summarized above yielded the following

findings: bilateral cervical and lumbar muscle spasm; decreased

cervical range of motion; cervical tenderness; positive cervical

compression distraction; increased cervical paraspinal tone with

a forward deviated posture; positive Spurling’s test; positive

impingement signs in the right shoulder and positive Speed’s test

on the right; positive Tinel’s sign; decreased range of motion of

the upper and lower extremities; tenderness to palpation over the

right occipital protuberance; lumbar tenderness with decreased

flexion and pain with extension; reduced range of motion in the

lower back; decreased light touch sensation in the bilateral C6

distribution versus median nerve but otherwise normal sensation;

pain caused by walking on toes and heels; numbness caused by




6    Dr. Eddins’ subsequent records from June, July, and October
2016 show that he prescribed various medications for Plaintiff,
including diclofenac, Horizant, Effexor, Tramadol, and Trokendi.
(Doc. 10-8 at 16-18).


                                   14
crossing of legs; and positive straight leg raise.                    (See Doc. 10-

7 at 10, 13, 17-18, 40, 44, 49-50, 55, 63, 68, 72-73, 77, 82-83,

91, 100, 106, 112, 116-17, 122, 126-27, 133, 141).                   Other physical

examination findings during this same period reflect full and pain-

free   range    of   motion     in    the    shoulders     and    upper   and    lower

extremities; no spinal deformity or scoliosis; no motor or sensory

deficits;      negative    Spurling’s        results;     no     deformity     in   the

extremities with normal, full, or functional range of motion of

all joints; full or normal strength in both upper and lower limbs;

negative      Hoffman’s    sign      bilaterally;       negative     Tinel’s     sign;

negative Babinski’s sign bilaterally; negative Romberg’s test;

good   grip     strength    bilaterally;         full    and     functional     muscle

strength and tone; normal reflexes; normal gait; normal posture;

and normal neurological exam results.               (See id. at 10, 13, 17-18,

39-40, 44-45, 49-50, 55, 63, 68, 72-73, 77-78, 82-83, 91, 94-95,

100-01, 106, 112, 116-17, 122, 126-27, 133, 141).

       In addition to Dr. Martino’s statement that Plaintiff is not

a   surgical     candidate,       the    physician       who     primarily    treated

Plaintiff’s      neck     and     back-related      complaints,       Dr.      Rainer,

consistently     noted     that      conservative       management    options       were

explained and that “[t]here are no surgical plans at present.”7


7    Dr. Tyler also noted that “[c]onservative (non-surgical)
management options were explained” and that “[t]here are no
surgical plans.” (Doc. 10-7 at 41). However, on the same page of
his treatment record, Dr. Tyler wrote: “Details and possible

                                            15
(See, e.g., id. at 56).         Further, the records of Dr. Rainer and

Dr.   Markle    show   that    Plaintiff’s     pain    was   relieved,   albeit

partially and generally temporarily, by medication and injections.

(See id. at 42, 47, 60, 65, 70, 98, 103, 114, 119, 138).

      As part of the disability determination process, the ALJ is

tasked   with   weighing      the   opinions   and    findings   of   treating,

examining, and non-examining physicians.              In reaching a decision,

the ALJ must specify the weight given to different medical opinions

and the reasons for doing so.        See Winschel v. Comm’r of Soc. Sec.,

631 F.3d 1176, 1179 (11th Cir. 2011).                The failure to do so is

reversible error.      See Williams v. Astrue, 2009 U.S. Dist. LEXIS

12010, at *4, 2009 WL 413541, at *1 (M.D. Fla. Feb. 18, 2009).

      The ALJ must give “substantial weight” to the opinion of a

claimant’s treating physician, unless “good cause” exists for not

doing so.   Costigan v. Comm’r, Soc. Sec. Admin., 603 F. App’x 783,

788 (11th Cir. 2015) (per curiam) (citing Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1159 (11th Cir. 2004) (per curiam)).

“The opinion of a one-time examining physician” is not entitled to

the same deference as that of a treating physician.                   Petty v.

Astrue, 2010 U.S. Dist. LEXIS 24516, at *50, 2010 WL 989605, at

*14 (N.D. Fla. Feb. 18, 2010) (citing Crawford, 363 F.3d at 1160).




complications of the proposed surgery were discussed.” (See id.).
Thus, it appears that surgery was discussed and ruled out.


                                       16
Also, an “ALJ is required to consider the opinions of non-examining

state agency medical and psychological consultants because they

‘are highly qualified physicians and psychologists who are also

experts in Social Security disability evaluation.’”         Milner v.

Barnhart, 275 F. App’x 947, 948 (11th Cir. 2008) (per curiam)

(citing 20 C.F.R. § 404.1527(f)(2)(i)).         “The ALJ may rely on

opinions of non-examining sources when they do not conflict with

those of examining sources.”   Id. (citing Edwards v. Sullivan, 937

F.2d 580, 584-85 (11th Cir. 1991)).

     Whether considering the opinions of treating, examining, or

non-examining physicians, good cause to discredit the testimony of

any medical source exists when it is contrary to or unsupported by

the evidence of record.   Phillips v. Barnhart, 357 F.3d 1232, 1240

(11th Cir. 2004).    “Good cause may also exist where a doctor’s

opinions are merely conclusory, inconsistent with the doctor’s

medical records, or unsupported by objective medical evidence.”

Hogan v. Astrue, 2012 U.S. Dist. LEXIS 108512, at *8, 2012 WL

3155570, at *3 (M.D. Ala. Aug. 3, 2012).         The ALJ is “free to

reject the opinion of any physician when the evidence supports a

contrary conclusion.”   Sryock, 764 F.2d at 835 (citation omitted);

Adamo v. Comm’r of Soc. Sec., 365 F. App’x 209, 212 (11th Cir.

2010) (per curiam) (“The ALJ may reject any medical opinion if the

evidence supports a contrary finding.”).

     Although   an   ALJ's   explanation   of    his   decision   must


                                 17
sufficiently    explain   the   weight    given   to   obviously   probative

exhibits, an ALJ need not discuss every piece of evidence, so long

as the decision enables the reviewing court to conclude that the

ALJ considered the claimant’s medical condition as a whole.              See

Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (per

curiam).8

     Plaintiff first complains that the ALJ “did not discuss the

opinion” of his “primary pain specialist, Dr. Donald Tyler, other

than to state that the treatment consisted of physical therapy,

injection therapy, anti-inflammatory, muscle relaxant and pain

medications.”     (Doc. 12 at 6).        This argument lacks merit for a

number   of    reasons.     First,    the    record    flatly   contradicts

Plaintiff’s characterization of Dr. Tyler as his “primary pain


8    Plaintiff cites the unpublished decision in Baez v. Comm'r of
Soc. Sec., 657 F. App’x 864 (11th Cir. 2016) (per curiam), in
support of his contention that the ALJ reversibly erred by failing
to weigh and address with the requisite particularity several
medical “opinions” contained in the record. (See Doc. 12 at 7-
8).   In Baez, the court vacated and remanded a case to the
Commissioner for further proceedings because the ALJ failed to
assign weight to the diagnosis made by a treating physician whose
records,   even  without   a   medical   source  statement,   were
“comprehensive[,]” and because the ALJ failed to discuss the
opinion of an examining physician. See Baez, 657 F. App’x at 870.
The panel in Baez noted that “[m]edical reports should include
medical source statements that discuss what a claimant can still
do despite any impairment” but found that the absence of such a
statement by a treating doctor did not “relieve the ALJ from the
duty to assign substantial or controlling weight to the opinion of
a treating physician absent good cause to the contrary.” Id. at
870. For the reasons stated infra, the Court does not find the
result in Baez to be controlling in this case.


                                     18
specialist.”      Dr. Tyler examined Plaintiff only once, during his

initial evaluation at Coastal Neurological Institute.             The record

reflects that all of Plaintiff’s subsequent treatment at Coastal

Neurological Institute was with Dr. Rainer, who primarily treated

Plaintiff’s complaints relating to his neck and back, and with Dr.

Markle, who primarily treated Plaintiff for headaches.             According

to Social Security regulations, a treating source is an acceptable

medical source that provides a claimant “with medical treatment or

evaluation and has, or has had, an ongoing treatment relationship

with [the claimant].”       20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2).

Dr. Tyler was not a treating provider whose opinion the ALJ was

required to accord to substantial weight absent good cause shown,

because     he   only   examined   Plaintiff   once   and   had   no   ongoing

treatment relationship with him.           See Medina v. Soc. Sec. Admin.,

636 F. App’x 490, 493 (11th Cir. 2016) (per curiam).

         Further, Plaintiff fails to specify any relevant medical

opinion that was offered by Dr. Tyler and not considered by the

ALJ. 9     The   records   from    Coastal   Neurological   Institute     were

unaccompanied by a medical source statement, and the only notations




9    “Medical opinions are statements from acceptable medical
sources that reflect judgments about the nature and severity of
[the claimant’s] impairment(s), including [the claimant’s]
symptoms, diagnosis and prognosis, what [the claimant] can still
do despite impairment(s), and [the claimant’s] physical and mental
restrictions.” 20 C.F.R. §§ 404.1527(a)(1), 416.927(a)(1).


                                      19
from Dr. Tyler that could be construed as “medical opinions” were

his diagnoses of Plaintiff with low back pain, cervicalgia, lumbar

spine degenerative disc disease, and cervical spine degenerative

disc disease, which Dr. Tyler did not expand upon.             (See Doc. 10-

7 at 37-41).       Although the ALJ did not mention Dr. Tyler by name

in his decision, he found Plaintiff’s degenerative disc disease to

be   a   severe    impairment,    and   his    decision   cited   Plaintiff’s

complaints of neck pain, cervical radiculopathy, low back pain,

and lumbar radiculopathy that were documented by Dr. Tyler, as

well as Dr. Tyler’s examination findings of muscle spasm, normal

range of motion in the upper and lower extremities, normal gait

and posture, and normal strength.            (See Doc. 10-2 at 16; Doc. 10-

7 at 39-40).      Dr. Tyler’s diagnoses are not in dispute, and nowhere

in   his   notes    did   Dr.   Tyler   suggest   that    Plaintiff   had   any

functional limitations beyond than those found by the ALJ.                  See

Harry v. Colvin, 2016 U.S. Dist. LEXIS 121084, at *44, 2016 WL

4708009, at *15 (N.D. Ga. Sept. 8, 2016) (“Unlike the facts of

Baez, the lack of a definitive diagnosis is not a concern in this

case since Ms. Harry’s BPD diagnosis is not being questioned and

was considered by the ALJ.        In addition, the treating physician in

Baez had ‘comprehensive’ treatment records that the ALJ assigned

no weight.     Here, Dr. Sandhu’s original diagnosis is found within

a two-page document.”); Figueroa v. Comm’r of Soc. Sec., 2017 U.S.

Dist. LEXIS 181734, at *16, 2017 WL 4992021, at *6 (M.D. Fla. Nov.


                                        20
2, 2017) (“[A] diagnosis of a condition does not establish that

Plaintiff has additional work-related limitations.”).

     Even assuming arguendo that the ALJ should have expressly

discussed   Dr.    Tyler’s    evaluation     of    Plaintiff   and    expressly

assigned his diagnoses some weight, it would not have changed the

decision in any way.    Accordingly, any error by the ALJ in failing

to specifically discuss and assign weight to Dr. Tyler’s diagnoses

was harmless.     See Wright v. Barnhart, 153 F. App’x 678, 684 (11th

Cir. 2005) (per curiam) (“Although the ALJ did not explicitly state

what weight he afforded the opinions of Hahn, Fritz, Shivashankara,

and Gornisiewicz, none of their opinions directly contradicted the

ALJ's findings, and, therefore, any error regarding their opinions

is harmless.      That is, while each of these doctors found that

Wright suffered from chronic pain or conditions associated with

chronic pain, not one of these doctors indicated that Wright is

unable to perform sedentary work as a result of that pain.”)

(internal citation omitted); Gosline v. Berryhill, 2017 U.S. Dist.

LEXIS 219256, at *18, 2017 WL 8222661, at *6 (M.D. Ga. Dec. 5,

2017) (“Where the failure to articulate and assign weight to

medical   opinions    would    not   change       or   contradict    the   ALJ’s

determination,     however,   the    error   is    harmless.”),      report   and

recommendation adopted, 2018 U.S. Dist. LEXIS 41395, 2018 WL

1321039 (M.D. Ga. Mar. 14, 2018); Tillman v. Comm’r, Soc. Sec.

Admin., 559 F. App’x 975, 975-76 (11th Cir. 2014) (per curiam)


                                      21
(finding the ALJ's failure to expressly weigh two medical opinions

harmless because the ALJ expressly considered and discussed the

evidence on which the doctors based their opinions).

     Of    course,     Dr.    Rainer   and      Dr.   Markle   both   had   ongoing

treatment relationships with Plaintiff and were therefore treating

sources whose medical opinions the ALJ was required to assign

controlling     or     substantial     weight     absent   good   cause     to   the

contrary.      The ALJ’s decision fails to mention Dr. Rainer and Dr.

Markle    by   name,    but   it    does    include    multiple   citations      and

references to the Coastal Neurological Institute records.                        (See

Doc. 10-2 at 14, 16-17).           Indeed, the ALJ’s decision documents the

complaints made by Plaintiff to his treating doctors at Coastal

Neurological Institute, their relevant examination findings, and

their treatment of Plaintiff with medications and injections. (See

id.).

     The undersigned is satisfied that the ALJ thoroughly reviewed

the records from Coastal Neurological Institute and adequately

referenced the relevant portions thereof.                Neither Dr. Rainer nor

Dr. Markle submitted a medical source statement discussing what

Plaintiff is able to do despite his diagnosed impairments.                    Thus,

any medical opinions offered by Dr. Rainer and Dr. Markle consisted

primarily of their diagnoses, which are not at issue, and the Court

can find no opinion from either doctor indicating that Plaintiff’s

functional limitations exceed those found by the ALJ. Accordingly,


                                           22
the ALJ’s failure to articulate the weight assigned to any medical

opinions      contained     in        the   treatment      records      from   Coastal

Neurological Institute did not materially impact his decision, and

any   error    in    failing     to    assign     weight   to    such   opinions    was

harmless.

      Likewise, Plaintiff’s allegation that the ALJ did not discuss

the “opinions” of his treating orthopedist, Dr. Bose, is not well-

taken.   Similar to Dr. Rainer and Dr. Markle, the only statements

in Dr. Bose’s notes that were arguably “medical opinions” were his

interpretations       of   radiological          studies   and   his    diagnoses   of

cervical pain/cervicalgia, lumbar degenerative disc disease, and

occipital neuralgia.        (See Doc. 10-7 at 10-13).              Although the ALJ

did not mention Dr. Bose by name, he cited and referenced Dr.

Bose’s brief office notes from Plaintiff’s two dates of treatment

multiple times in his decision.              (See Doc. 10-2 at 16-17).          Thus,

assuming arguendo that the ALJ erred in not expressly assigning

weight to Dr. Bose’s diagnoses, any such error was harmless.

      Plaintiff further complains that the ALJ did not discuss the

opinion of orthopedist Guy Rutledge III, M.D., who saw Plaintiff

for low back pain on September 1, 2011, more than two years before

the alleged onset date of his disability.                  (See Doc. 12 at 8; Doc.

10-7 at 4).         However, in addition to the fact that Dr. Rutledge

did not treat or examine Plaintiff during the relevant period, his

opinions, to the extent he offered any, were consistent with the


                                            23
ALJ’s findings and with the medical evidence discussed by the ALJ.

Dr. Rutledge reviewed lumbar spine x-rays, which showed disc

narrowing at L5-S1 with a traction spur at L5, and diagnosed

Plaintiff    with    lumbar      spondylosis.        (Doc.   10-7   at    4).    Dr.

Rutledge’s physical examination was normal, revealing no local

tenderness, free hip range, negative straight leg raise, intact

pulses, and normal reflexes.          (Id.).     Dr. Rutledge told Plaintiff

his underlying condition was “not caused by his work but could be

aggravated by his work” and gave Plaintiff a slip to return to

work.    (Id.). Based on the foregoing, the undersigned is satisfied

that nothing in Dr. Rutledge’s 2011 office note required reference

in the ALJ’s decision, and Dr. Rutledge’s office note certainly

does not suggest that Plaintiff had any additional or more severe

impairments or limitations than those found by the ALJ.

     Plaintiff also faults the ALJ for not discussing the August

24, 2011 radiology report of Carl Blunck, M.D.                  (Doc. 12 at 8).

Dr. Blunck’s impression from a lumbar spine series of x-rays was

as follows: “Moderate diffuse spondylitic and degenerative disc

changes which have a more severe accelerated degenerative disc

change at L5-S1.       These findings are accelerated for clinically

listed    age.      There   is    otherwise     no   evidence   of       significant

alignment abnormality or vertebral body compression. No other

acute changes.”      (Doc. 10-7 at 27).       However, as the ALJ discussed,

the record contains more recent radiology reports from the alleged


                                        24
disability period, including lumbar spine x-rays and MRIs from

2014 and 2015.      There was no reason for the ALJ to discuss findings

from a series of x-rays done more than two years before the onset

of Plaintiff’s alleged disability which, in any event, were similar

to the results of the more recent studies.

       Although     Plaintiff     concedes     that   the    ALJ    weighed     and

discussed     the     opinions    of   Dr.    Martino     with     the    requisite

particularity, he nevertheless argues that the ALJ failed to

properly characterize Dr. Martino’s records.                (Doc. 12 at 6).      As

noted above, Dr. Martino found Plaintiff’s 2015 cervical spine MRI

to be stable and his 2015 lumbar spine MRI to show degenerative

changes at L5/S1 with grade I spondylolisthesis and no significant

evidence of nerve root compression.              (Id. at 95).          Dr. Martino

recommended no further neurosurgical intervention, stated that

Plaintiff was not a surgical candidate, and recommended that

Plaintiff begin physical therapy for his neck and low back. (Id.).

Dr.    Martino    offered   no    opinion    pertaining     to   any     functional

limitations Plaintiff may have.              (See id. at 94-95).          Plaintiff

asserts that the ALJ “failed to state that Dr. Marino’s [sic]

neurological recommendation against surgery applied only to the

plaintiff’s cervical (neck) problems.”            (Doc. 12 at 6).          However,

a     fair   review    of   Dr.    Martino’s     records      shows      that   his

recommendation against surgery clearly applied to both Plaintiff’s

neck and lower back, and the Court can find no error in the ALJ’s


                                       25
characterization of Dr. Martino’s findings.

       While Dr. Bose, Dr. Tyler, Dr. Rainer, Dr. Martino, and Dr.

Markle all did not offer opinions as to Plaintiff’s functional

capacity and limitations, the record contains medical opinions

concerning Plaintiff’s ability to function, the first provided by

a non-examining State agency reviewer and the second furnished by

Plaintiff’s family medicine physician, Dr. Eddins.               The record

shows that on June 10, 2015, a State agency medical reviewer,

Eugene Saiter, M.D., reviewed Plaintiff’s medical records and

completed   a   Physical   RFC   assessment,   wherein    he    opined   that

Plaintiff is able to perform light work, except that he can

occasionally climb ramps and stairs, stoop, kneel, crouch, and

crawl, never climb ladders, ropes, or scaffolds, and should avoid

concentrated exposure to unenclosed heights.            (Doc. 10-3 at 14-

16).     The    ALJ   accorded   substantial   weight    to    Dr.   Saiter’s

assessment because his opinions were generally consistent with the

record as a whole.      (Doc. 10-2 at 17).

       Based on the evidence detailed above, the Court finds that

Dr. Saiter’s opinions are consistent with the substantial medical

evidence in this case and do not conflict with the credible

opinions of any treating or examining sources.          Therefore, the ALJ

properly accorded them substantial weight.        See Harris v. Colvin,

2014 U.S. Dist. LEXIS 159749, at *25, 2014 WL 5844240, at *8 (S.D.

Ala. Nov. 12, 2014).


                                     26
     The record further reflects that Dr. Eddins submitted a

Clinical Assessment of Pain (“CAP”) form dated December 2, 2016,

wherein he opined that Plaintiff’s “[p]ain is present to such an

extent as to be distracting to adequate performance of daily

activities or work[,]” and that physical activity would greatly

increase Plaintiff’s level of pain “to such a degree as to cause

distraction from task or total abandonment of task.”           (Doc. 10-8

at 26).    Beneath his signature, Dr. Eddins added the following

handwritten qualification: “I am not the physician who is primarily

treating this patient’s musculoskeletal pain.         I was asked for my

opinion based on his appointments with me in the past – the above

represents this limited evaluation by me.”          (Id. at 27).    The ALJ

stated that he gave Dr. Eddins’ “overly restrictive” assessment

little weight, because although Dr. Eddins was a treating source,

Dr. Saiter’s assessment was more consistent with the record as a

whole, and because Dr. Eddins acknowledged that his assessment was

based on limited information since he was not the primary treater

of Plaintiff’s musculoskeletal complaints.          (Doc. 10-2 at 17-18).

     The Court agrees that the ALJ had good cause to discount Dr.

Eddins’   opinions   as   to   the   degree   and   limiting   effects   of

Plaintiff’s pain.     First, Dr. Eddins himself characterized his

evaluation as “limited” because of his very minor role in treating

and evaluating Plaintiff’s musculoskeletal complaints.             Further,

the objective medical evidence, and in particular the relevant x-


                                     27
rays      and   MRIs,       simply    does       not    support       Dr.    Eddins’       highly

restrictive           assessment      of        Plaintiff’s      ability         to   function.

Plaintiff’s          medical      records       document    a   uniformly         conservative

treatment        plan,       no    hospitalizations,            and    frequently        normal

physical examination findings.                     Moreover, Plaintiff’s treatment

records show that the medications and injections provided by his

treating physicians at Coastal Neurological Institute provided

partial relief and allowed him to function daily.                            And, Dr. Eddins

indicated on the CAP form that while Plaintiff would experience

some side effects from his prescribed medications, they would not

be   to    such       a   degree    as     to    create     serious     problems       in   most

instances.           (Doc. 10-8 at 26).           In sum, the foregoing substantial

evidence        is     inconsistent        with       the   opinions        of    severe    pain

limitations offered by Dr. Eddins.

       Based on all of the foregoing, the Court is also satisfied

that substantial evidence supports the ALJ’s RFC determination

that Plaintiff can perform a range of light work with the stated

restrictions.             Therefore, Plaintiff’s claim must fail.10


10    Although Plaintiff has cited evidence in the record which he
claims supports a finding that he is disabled, that is, at best,
a contention that the record evidence supports a different finding.
That is not the standard on review. The issue is not whether there
is evidence in the record that would support a different finding,
but whether the ALJ’s finding is supported by substantial evidence.
See Figueroa, 2017 U.S. Dist. LEXIS 181734, at *15, 2017 WL
4992021, at *5 (“Although Plaintiff cites to certain test results,
notes, and physical therapy findings as support for her contention
that ‘there were objective medical findings that support the

                                                 28
             B. The ALJ did not err in failing to develop
                the record by not ordering a consultative
                orthopedic examination.

      Plaintiff next argues that the ALJ failed to develop a full

and   fair   record    by   not   ordering   a   consultative   orthopedic

examination.     (Doc. 12 at 8).     The Commissioner counters that it

was Plaintiff’s own burden to produce evidence of his disability

and that, in any event, the record contained sufficient medical

evidence and other evidence of Plaintiff’s functional limitations.

(Doc. 13 at 9).       Having reviewed the record at length, the Court

finds that Plaintiff’s claim is without merit.

      It is well-established that a hearing before an ALJ in a

social security case is inquisitorial and not adversarial.          Ingram

v. Comm’r of Soc. Sec. Admin., 496 F.3d 1253, 1269 (11th Cir.

2007).   A claimant bears the burden of proving disability and of

producing evidence in support of his claim, while the ALJ has “a

basic duty to develop a full and fair record.”                  Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam); see

also Ingram, 496 F.3d at 1269.

      In fulfilling the duty to conduct a full and fair inquiry,

the ALJ is required to order a consultative examination where the



doctor’s opinions about [her] limitations’ . . ., this is, at best,
a contention that the record could support a different finding.
This is not the standard on review. The issue is not whether a
different finding could be supported by substantial evidence, but
whether this finding is.”) (emphasis in original).


                                     29
record establishes that such an examination is necessary to enable

the ALJ to render a decision.       Holladay v. Bowen, 848 F.2d 1206,

1210 (11th Cir. 1988).     However, the ALJ is not required to order

a consultative examination where the record contains sufficient

evidence to permit the ALJ to make an informed decision.               Ingram,

496 F.3d at 1269.      Further, “there must be a showing of prejudice

before [the court] will find that the claimant’s right to due

process has been violated to such a degree that the case must be

remanded to the Secretary for further development of the record.”

Brown v. Shalala, 44 F.3d 931, 935 (11th Cir. 1995) (per curiam).

In evaluating the necessity for a remand, the Court is guided by

“whether the record reveals evidentiary gaps which result in

unfairness or clear prejudice.”           Id. (citations and internal

quotation marks omitted).

     In the instant case, the record before the ALJ included the

medical records from the physicians who treated and evaluated

Plaintiff for his musculoskeletal complaints and headaches, and

the record contains no discernible evidentiary gaps related to

those   impairments.      The    record   includes   many    physical     and

neurological    examination      findings   from     various        providers.

Additionally,   the     record   contains   the    results     of    multiple

radiology studies, including x-rays of Plaintiff’s cervical and

lumbar spine and MRIs of Plaintiff’s lumbar spine, cervical spine,

and brain, some of which were reviewed by multiple doctors.               The


                                    30
ALJ also had before him the evaluation by the State agency medical

reviewer.

     The ALJ provided an accurate summary of Plaintiff’s medical

treatment, including Plaintiff’s treatment or evaluation by Dr.

Eddins, Dr. Bose, Dr. Tyler, Dr. Rainer, Dr. Combs, Dr. Markle,

and Dr. Martino.        Contrary to Plaintiff’s assertion, the ALJ did

not “disregard[] medical opinions of orthopedists in the record.”

(See Doc. 12 at 8).        The ALJ referenced the findings of Dr. Bose,

the orthopedist who treated Plaintiff during the relevant period,

more than once.        (See Doc. 10-2 at 16-17).

     In view of the robust record of treatment and examinations,

including x-ray and MRI evidence, the undersigned finds that the

evidence before the ALJ was more than sufficient to allow him to

render an informed decision.           Indeed, the undersigned can detect

no conflict, ambiguity, evidentiary gap, or other insufficiency in

the medical evidence that would have required a consultative

orthopedic examination for the ALJ to make an informed decision.

Thus, the ALJ was not required to order a consultative orthopedic

examination,     and    accordingly,    Plaintiff’s   claim   that   the   ALJ

failed to develop the record must fail.

            C.    The ALJ did not err in his evaluation of
                  Plaintiff’s     subjective     symptoms,
                  including pain.

     Last, Plaintiff argues that the ALJ failed to adequately

evaluate his subjective complaints of pain.              (Doc. 12 at 9).


                                       31
Specifically, Plaintiff argues that the ALJ failed to fully review

and consider the entire record and only selectively referred to

medical records, and that the ALJ failed to comply with Social

Security Ruling 16-3p (“SSR 16-3p”) in evaluating the intensity,

persistence,   and   limiting   effects   of   Plaintiff’s   subjective

complaints of pain.11   (Id. at 9-12).     The Commissioner counters

that the ALJ adequately considered Plaintiff’s complaints of pain

and “properly found Plaintiff’s allegations to be unreliable.”

(Doc. 13 at 10-11).     Having reviewed the record at length, the

Court finds that Plaintiff’s claim is without merit.

     When a claimant attempts to establish disability based on his

pain or other subjective symptoms, he must satisfy two parts of a

three-part “pain standard” that requires

     (1) evidence of an underlying medical condition and
     either (2) objective medical evidence that confirms the
     severity of the alleged pain [or other symptoms] arising

11   SSR 16-3p, which superseded SSR 96-7p, was enacted to provide
“guidance   about  how [the Social Security Administration]
evaluate[s] statements regarding the intensity, persistence, and
limiting effects of symptoms in disability claims under Titles II
and XVI of the Social Security Act . . . . SSR 16-3p, 81 Fed.
Reg. 14166, 14166 (Mar. 9, 2016). SSR 16-3p eliminated the use of
the term “credibility” in the sub-regulatory policy and stressed
that, when evaluating a claimant’s symptoms, the adjudicator will
“not assess an individual’s overall character or truthfulness” but
will instead focus on whether the evidence establishes a medically
determinable impairment that could reasonably be expected to
produce a claimant’s symptoms and, given the adjudicator’s
assessment of the claimant’s symptoms, whether the intensity and
persistence of those symptoms limit the claimant’s ability to work.
Hargress v. Soc. Sec. Admin., Comm’r, 883 F.3d 1302, 1308 (11th
Cir. 2018) (per curiam) (citing SSR 16-3p, 81 Fed. Reg. 14166 at
14167, 14171).

                                  32
     from that condition or (3) that the objectively
     determined medical condition is of such a severity that
     it can be reasonably expected to give rise to the alleged
     pain [or other symptoms].

Holt v. Sullivan, 921 F.2d 1221, 1223 (11th Cir. 1991) (per

curiam).   “If the objective medical evidence does not confirm the

severity of the claimant’s alleged symptoms but the claimant

establishes that he has an impairment that could reasonably be

expected to produce her alleged symptoms, the ALJ must evaluate

the intensity and persistence of the claimant’s alleged symptoms

and their effect on his ability to work.”12   Spears v. Berryhill,




12   SSR 16-3p provides:

     Consistent with our regulations, we instruct our
     adjudicators to consider all of the evidence in an
     individual’s record when they evaluate the intensity and
     persistence of symptoms after they find that the
     individual has a medically determinable impairment(s)
     that could reasonably be expected to produce those
     symptoms. We evaluate the intensity and persistence of
     an individual’s symptoms so we can determine how
     symptoms   limit   ability   to   perform   work-related
     activities for an adult . . . .
     . . .
     In evaluating an individual’s symptoms, our adjudicators
     will not assess an individual’s overall character or
     truthfulness in the manner typically used during an
     adversarial court litigation.       The focus of the
     evaluation of an individual’s symptoms should not be to
     determine whether he or she is a truthful person.
     Rather, our adjudicators will focus on whether the
     evidence establishes a medically determinable impairment
     that could reasonably be expected to produce the
     individual’s symptoms and given the adjudicator’s
     evaluation of the individual’s symptoms, whether the
     intensity and persistence of the symptoms limit the

                                33
2017 U.S. Dist. LEXIS 160385, at *16, 2017 WL 4340508, at *6 (N.D.

Ala. Sept. 29, 2017) (citing 20 C.F.R. § 416.929(c)-(d); Wilson v.

Barnhart, 284 F.3d 1219, 1225-26 (11th Cir. 2002) (per curiam)).

      “In doing so, the ALJ considers all of the record, including

the   objective    medical   evidence,       the    claimant’s     history,   and

statements of the claimant and [his] doctors.”                    Strickland v.

Comm’r of Soc. Sec., 516 F. App’x 829, 831 (11th Cir. 2013) (per

curiam) (citing 20 C.F.R. § 404.1529(c)(1)-(2)); see also SSR 16-

3p, 81 Fed. Reg. 14166 at 14168 (“In considering the intensity,

persistence, and limiting effects of an individual’s symptoms, we

examine the entire case record, including the objective medical

evidence;    an    individual’s    statements           about    the   intensity,

persistence, and limiting effects of symptoms; statements and

other information provided by medical sources and other persons;

and any other relevant evidence in the individual’s case record.”).

The ALJ also considers other factors set forth in the regulations,

including a claimant’s daily activities; the location, duration,

frequency,   and    intensity     of    pain       or    other    symptoms;   any

precipitating      or   aggravating         factors;      the    type,    dosage,

effectiveness, and side effects of medication; any treatment other




      individual’s ability to perform work-related activities
      . . . .

SSR 16-3p, 81 Fed. Reg. 14166 at 14167, 14171.


                                       34
than medication; other measures used by the claimant to relieve

pain or other symptoms; and any other factors concerning the

claimant’s functional limitations and restrictions due to pain or

other symptoms.     Strickland, 516 F. App’x at 831-32 (citing 20

C.F.R. § 404.1529(c)(3)); see also SSR 16-3p, 81 Fed. Reg. 14166

at 14169-70.    The ALJ then will examine the claimant’s statements

about the intensity, persistence, and limiting effects of symptoms

in relation to all other evidence and consider whether there are

any inconsistencies or conflicts between those statements and the

record.      Strickland, 516 F. App’x at 832 (citing 20 C.F.R. §

404.1529(c)(4)); see also SSR 16-3p, 81 Fed. Reg. 14166 at 14170.

      The ALJ is not required to accept a claimant’s allegations of

pain or other symptoms.        Spears, 2017 U.S. Dist. LEXIS 160385, at

*16, 2017 WL 4340508, at *6.        However, if the ALJ decides not to

credit a claimant’s statements about his pain or other subjective

symptoms, “the ALJ must articulate explicit and adequate reasons

for doing so or the record must be obvious” as to the finding.

Strickland, 516 F. App’x at 832 (citing Foote v. Chater, 67 F.3d

1553, 1562 (11th Cir. 1995) (per curiam)).           Failure to articulate

the reasons for discrediting testimony related to pain or other

subjective    symptoms   requires,    as    a   matter   of    law,   that   the

testimony be accepted as true.        Holt, 921 F.2d at 1223.         When the

ALJ’s reasons for discrediting a claimant’s statements about pain

or   other   symptoms    are   clearly     articulated   and    supported     by


                                     35
substantial evidence in the record, a reviewing court will not

disturb the ALJ’s findings.            Foote, 67 F.3d at 1562.

      After a thorough review of both the ALJ’s decision and the

administrative      record,     the    undersigned        is    satisfied    that,   in

counter to Plaintiff’s argument, the ALJ’s decision is based upon

a careful review of the record in its entirety.                    Indeed, while the

ALJ’s decision generally does not chronicle Plaintiff’s individual

dates      of   treatment,     it     nevertheless        fairly      and   accurately

documents Plaintiff’s relevant subjective complaints, diagnoses,

treatment and results thereof, radiology studies, and clinical

findings.       Further, contrary to Plaintiff’s complaint that the ALJ

selectively cited the record to support his findings regarding the

intensity, persistence, and limiting effects of Plaintiff’s pain,

the     decision     cites     multiple        findings        both   favorable      and

unfavorable to Plaintiff’s claim of disability.

      In    evaluating       Plaintiff’s       subjective       symptoms,     the    ALJ

followed the process outlined in SSR 16-3p, which required him to

first determine whether Plaintiff had a medically determinable

impairment that could reasonably be expected to produce his alleged

symptoms and, if so, to evaluate the intensity, persistence, and

limiting effects of Plaintiff’s symptoms and determine the extent

to which Plaintiff’s symptoms limit his ability to perform work-

related activities.          See SSR 16-3p, 81 Fed. Reg. 14166 at 14167-

68.     The ALJ described Plaintiff’s statements of his symptoms,


                                          36
including, inter alia, neck pain and cervical radiculopathy and

lower back pain and lumbar radiculopathy that are a seven or eight

on a ten-point scale, even with medication, along with an inability

to lift five pounds, sit for more than ten minutes at a time or

two hours in a day, stand for more than five minutes at a time or

one hour in a day, and walk for more than ten minutes at a time or

one hour in a day.      (Doc. 10-2 at 16).     The ALJ found that

Plaintiff’s medically determinable impairments could reasonably be

expected to cause the alleged symptoms, but that his “statements

concerning the intensity, persistence, and limiting effects of

these symptoms were not entirely consistent with the medical

evidence and other evidence in the record for the reasons explained

in this decision.”   (Id. at 16).     The ALJ then devoted several

subsequent   paragraphs     to   discussing   Plaintiff’s   medical

complaints, clinical examination results, radiology findings, and

treatment.   (Id. at 16-17).

     There is no question that Plaintiff’s statements concerning

the intensity, persistence, and limiting effects of his pain and

other symptoms were not fully supported by the objective medical

evidence in the record.13   As the ALJ noted, Plaintiff’s treating


13   “Objective medical evidence is evidence obtained from the
application of medically acceptable clinical and laboratory
diagnostic techniques, such as evidence of reduced joint motion,
muscle spasm, sensory deficit or motor disruption.” 20 C.F.R. §§
404.1529(c)(2), 416.929(c)(2).


                                 37
or examining physicians recorded many normal musculoskeletal and

neurological examination findings.        (See Doc. 10-2 at 16-17; Doc.

10-7 at 10, 13, 17-18, 39-40, 44-45, 49-50, 55, 63, 68, 72-73, 77-

78, 82-83, 91, 94-95, 100-01, 106, 112, 116-17, 122, 126-27, 133,

141).     The ALJ also cited the results of the 2014 x-rays of

Plaintiff’s cervical spine and lumbar spine and the results of

MRIs performed in December 2014 and May 2015.        (Doc. 10-2 at 16-

17).    Of note, both of Plaintiff’s cervical spine MRIs produced no

acute findings, and although Plaintiff’s lumbar spine MRIs showed

degenerative changes and nerve root encroachment at L5-S1, Dr.

Martino stated that Plaintiff’s May 2015 lumbar MRI showed no real

evidence of nerve root compression.       (Doc. 10-7 at 6, 88-89, 95).

The ALJ properly considered the above objective medical evidence

in   evaluating   the   intensity   and   persistence   of   Plaintiff’s

symptoms and determining the extent to which Plaintiff’s symptoms

limited his ability to perform work-related activities. 14            In

addition, the ALJ explained that he did not find Plaintiff’s


14    See 20 C.F.R. § 404.1529(c)(2) (“Objective medical evidence
. . . is a useful indicator to assist us in making reasonable
conclusions about the intensity and persistence of your symptoms
and the effect those symptoms, such as pain, may have on your
ability to work.     We must always attempt to obtain objective
medical evidence and, when it is obtained, we will consider it in
reaching a conclusion as to whether you are disabled. However, we
will not reject your statements about the intensity and persistence
of your pain or other symptoms or about the effect your symptoms
have on your ability to work solely because the available objective
medical evidence does not substantiate your statements.”).


                                    38
allegations of disabling symptoms to be fully consistent with the

evidence   of    Plaintiff’s   conservative       treatment,    with     no

hospitalizations or surgery recommendations.15       (Doc. 10-2 at 17).

      Further, Dr. Saiter, a State agency medical reviewer, offered

findings that conflicted with Plaintiff’s alleged symptoms, which

the ALJ discussed and accorded substantial weight.          (See Doc. 10-

2 at 16-17). Contrary to Plaintiff’s statements about his symptoms

and   related   functional   limitations,   Dr.    Saiter   opined     that

Plaintiff is able to occasionally lift and/or carry twenty pounds,

frequently lift or carry ten pounds, stand and/or walk for about

six hours in an eight-hour workday, sit for about six hours in an

eight-hour workday, and can occasionally stoop, crouch, and crawl.

(Doc. 10-3 at 14-15).16




15   See   20  C.F.R.   §§  404.1529(c)(3)(v),  416.929(c)(3)(v)
(“Factors relevant to your symptoms, such as pain, which we will
consider include: . . . (v) Treatment, other than medication, an
individual receives or has received for relief of pain or other
symptoms.”).
16   See SSR 16-3p, 81 Fed. Reg. 14166 at 14169 (“Medical evidence
from medical sources that have not treated or examined the
individual is also important in the adjudicator's evaluation of an
individual’s statements about pain or other symptoms. For example,
State agency medical and psychological consultants and other
program physicians and psychologists may offer findings about the
existence and severity of an individual’s symptoms.        We will
consider these findings in evaluating the intensity, persistence,
and limiting effects of the individual's symptoms. Adjudicators
at the hearing level or at the Appeals Council level must consider
the findings from these medical sources even though they are not
bound by them.”).


                                  39
     Based on the foregoing, substantial evidence supports the

ALJ’s determination that Plaintiff’s statements regarding his pain

and other symptoms were not entirely consistent with the evidence

of record.     Further, the ALJ adequately articulated his reasons

for not fully crediting Plaintiff’s statements about his pain and

other symptoms, which specifically included a discussion of the

objective medical evidence that was inconsistent with Plaintiff’s

testimony     about   the    severity     of    his   alleged     symptoms   and

Plaintiff’s conservative course of treatment.               (See Doc. 10-2 at

16-17).     Thus, the ALJ did not err in evaluating Plaintiff’s

allegations of pain and other subjective symptoms, and Plaintiff’s

claim must fail.

VIII. Conclusion

     For     the   reasons    set   forth      herein,     and    upon   careful

consideration of the administrative record and memoranda of the

parties, it is hereby ORDERED that the decision of the Commissioner

of Social Security denying Plaintiff’s claim for a period of

disability,     disability    insurance        benefits,    and    supplemental

security income be AFFIRMED.

     DONE this 29th day of March, 2019.

                                                   /s/ SONJA F. BIVINS
                                             UNITED STATES MAGISTRATE JUDGE




                                        40
